DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed 22 March 2022 is acknowledged.  
Claims 15-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 March 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 6-8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarinelli Racenet et al. (US Patent Publ. No. 2010/0012704).
With respect to claim 1, Tarinelli Racenet et al. disclose a loading unit 16 (fig. 1, [0106]) comprising a staple cartridge assembly 18 (fig. 1, [0108]); an anvil assembly 20 (fig. 1, [0108]) including an anvil plate 70 (fig. 2, [0115]) including a tissue facing surface (fig. 9, [0115]) having apertures (recesses 70e, fig. 2, [0117]) defined therethrough and an anvil cover (cover plate 72, fig. 2, [0115]) disposed over an outwardly facing surface (cover plate 72 is secured to top surface of anvil plate 70, [0115]) of the anvil plate 70; and an anvil buttress (buttress “B” and anchor “S”, fig. 7, [0121]) including a body portion (buttress “B”, figs. 2 and 7, [0121]) positioned against the tissue facing surface of the anvil plate (fig. 7) and arms (anchor “S”, fig. 7, [0121]) extending into the apertures (recesses 70e, fig. 5, [0122])) of the anvil plate, the arms releasably securing the anvil buttress to the anvil plate ([0122], [0123]).
With respect to claim 2, Tarinelli Racenet et al. disclose each of the apertures (recesses 70e) of the anvil plate include a first opening in the tissue facing surface of the anvil plate and a second opening in the outwardly facing surface of the anvil plate (the anchors “S” are threaded through the recesses 70e, figs. 2, 5, and 7, [(0122]).  
With respect to claim 4, Tarinelli Racenet et al. disclose that each of the arms (anchors “S”) of the anvil buttress extends into the first opening, through the aperture, and out the second opening of the aperture (the anchors “S” are threaded through the recesses 70e, figs. 2, 5, and 7, [(0122]).  
With respect to claim 6, Tarinelli Racenet et al. disclose a drive bar (drive beam 52, fig. 2, [0114]) including an I-beam 60 (fig. 2, [0114]), the I-beam including an anvil blade (knife blade 74, fig. 2, [0119]) axially movable between the anvil plate and the anvil cover.  Tarinelli Racenet et al. disclose that the I-beam 60 contacts and drives the knife blade 74 ([0123]), and therefore the I-beam in considered to include an anvil blade (knife blade 74).  Claim 6 neither recites nor requires that the anvil blade be an integral part of the I-beam that moves axially with the I-beam along the entire axial movement of the I-beam.  Tarinelli Racenet et al. disclose that knife blade 74 has an initial condition positioned proximal of the recesses 70e and a final condition positioned distal of the recesses 70e ([0119]), and is positioned within a cavity defined by anvil plate 70 and cover plate 72 ([0119]), and therefore the anvil blade (knife blade 74) is considered to be axially movable between the anvil plate and the anvil cover.    
With respect to claim 7, Tarinelli Racenet et al. disclose the anvil blade (knife blade 74) is in registration with portions of the arms (anchors “S”) of the anvil buttress extending out of the second opening of the 16Attorney Docket No. A0002373US02 (203-12922)apertures (recesses 70e) such that when the anvil blade (knife blade 74) is moved from a proximal position to a distal position, the anvil blade cuts the portions of the arms (anchors “S”) and frees the anvil buttress from the anvil assembly 20 (figs. 7 and 8, [0123], [0135])).  
With respect to claim 8, Tarinelli Racenet et al. disclose the arms (anchors “S”) of the anvil buttress extend from a first side of the body portion “B” and are positioned inwardly of longitudinal edges of the body portion “B” such that the arms are in the path of the anvil blade (knife blade 74) of the I-beam (figs. 2, 5, and 8, [0123], [0135]).    
With respect to claim 11, Tarinelli Racenet et al. disclose that the body portion “B” is formed from biocompatible material ([0212]).  Tarinelli Racenet et al. disclose that the arms (anchors “S”) may be sutures ([0118]) and therefore are considered to be formed from biocompatible material.  Tarinelli Racenet et al. disclose that the arms (anchors “S”) may be wires, cables, fasteners, or tacks ([0118]), and that the body portion “B” may be formed of synthetic polyester ([0212]), and therefore the arms are considered to be stiffer than the body portion. 
With respect to claim 14, Tarinelli Racenet et al. disclose the arms (anchors “S”) are disposed in pairs on the proximal and distal end portions of the anvil buttress (fig. 2, [0121]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tarinelli Racenet et al. in view of Shelton et al. (US Patent Publ. No. 2018/0235616). 
Tarinelli Racenet et al. disclose a loading unit in which each of the apertures (recesses 70e) of the anvil plate include a first opening in the tissue facing surface of the anvil plate and a second opening in the outwardly facing surface of the anvil plate (the anchors “S” are threaded through the recesses 70e, figs. 2, 5, and 7, [(0122]).  
Tarinelli Racenet et al. fail to disclose that the apertures taper from the tissue facing surface to the outwardly facing surface of the anvil plate such that the first opening in the tissue facing surface is larger than the second opening in the outwardly facing surface.  
Shelton et al. disclose a loading unit including a buttress (adjunct 207, polymer layer 207, fig. 8A, [0094]) having arms (projections 217a, 217b, fig. 8A, [0095]), and an anvil assembly (jaw 202 may be an anvil, fig. 8B, [0094]) including apertures (recesses 212a, 212b, fig. 8B, [0094]) defined therethrough, in which the apertures taper from the tissue facing surface to the outwardly facing surface of the anvil plate (the recesses are complementary to the projections 217a, 217b, figs. 8A and 8B, [0095], [0096]).  Shelton et al. disclose that the aperture configuration aids in positioning the buttress arms on the jaw ([0095]).   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. to include apertures that taper from the tissue facing surface to the outwardly facing surface of the anvil plate such that the first opening in the tissue facing surface is larger than the second opening in the outwardly facing surface as taught by Shelton et al. to provide an aperture configuration that aids in positioning the buttress arms on the anvil. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tarinelli Racenet et al. in view of Hodgkinson et al. (US Patent No. 9,113,885), cited by Applicant.
Tarinelli Racenet et al. disclose an anvil buttress with arms (anchors “S”) including terminal end portions that extend out of the second opening of the aperture (figs. 2 and 5). 
Tarinelli Racenet et al. fail to disclose terminal end portions of the arms that are biased in a hooked configuration and extend out of the second opening of the aperture such that the terminal end portions grab onto the outwardly facing surface of the anvil plate.  
Hodgkinson et al. disclose a surgical stapler including a buttress 610 (fig. 18, col. 10, lines 11-28) having arms (tabs 620, fig. 18, col. 10, lines 11-28) wherein terminal end portions of the arms are biased in a hooked configuration and extend out of an aperture such that the terminal end portions grab onto the outwardly facing surface of the anvil plate.  Hodgkinson et al. disclose that the tabs 620 extend outwardly such that when the buttress 610 is disposed, the tabs 620 press or apply force against the wall of the jaw (figs. 18-20, col. 10, lines 11-28), and are therefore considered to be biased in a hooked configuration such that the terminal end portions grab onto the outwardly facing surface.  Hodgkinson et al. disclose that the tabs on the buttress securely place the buttress in place and eliminate the need for a separate member to secure the buttress in place.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. to include terminal end portions of the arms that are biased in a hooked configuration and extend out of the second opening of the aperture such that the terminal end portions grab onto the outwardly facing surface of the anvil plate as taught by Hodgkinson et al. to securely place the buttress in place and eliminate the need for a separate member to secure the buttress in place.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tarinelli Racenet et al. in view of Baxter et al. (US Patent Publ. No. 2019/0290267), cited by Applicant. 
With respect to claim 9, Tarinelli Racenet et al. disclose a loading unit including apertures (recesses 70e) in the anvil plate.  
Tarinelli Racenet et al. fail to disclose that each of the apertures includes a cutout defined therein. 
Baxter et al. disclose a loading unit including a buttress (buttress pocket 30524, fig. 224, [0546]) having arms (anchors 30525, fig. 224, [0546]), and a body 30522 including apertures (orifices 30528, fig. 224, [0546]) that include a cutout (“orifice 30528 can comprise a necked portion that extends to a socket”, fig. 224, [0546]) defined therein.  Baxter et al. disclose that the anchors engage the orifices to secure the pocket to the body ([0546]).     
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. to include apertures that each include a cutout defined therein as taught by Baxter et al. to provide an aperture configuration that aids in securing the buttress to the anvil.
With respect to claim 10, Tarinelli Racenet et al. disclose a loading unit including a buttress including a body portion (buttress “B”, figs. 2 and 7, [0121]) and arms (anchor “S”, fig. 7, [0121]) extending into the apertures (recesses 70e, fig. 5, [0122])) of the anvil plate.
Tarinelli Racenet et al. fail to disclose that each of the arms of the anvil buttress includes a protrusion extending from an outer surface thereof that is received within the cutout of the aperture of the anvil plate to lock the arm to the anvil plate.  
Baxter et al. disclose a loading unit including a buttress (buttress pocket 30524, fig. 224, [0546]) having arms (anchors 30525, fig. 224, [0546]), in which each of the arms includes a protrusion (at the end of the arm 30325, fig. 224) extending from an outer surface thereof that is received within the cutout (“orifice 30528 can comprise a necked portion that extends to a socket”, fig. 224, [0546]) defined therein.  Baxter et al. disclose that the anchors engage the orifices to secure the pocket to the body ([0546]).     
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. to include each of the arms of the anvil buttress includes a protrusion extending from an outer surface thereof that is received within the cutout of the aperture of the anvil plate to lock the arm to the anvil plate as taught by Baxter et al., to provide an aperture configuration that aids in securing the buttress to the anvil.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tarinelli Racenet et al. in view of to Prommersberger et al. (US Patent No. 8,062,330), cited by Applicant. 
With respect to claim 12, Tarinelli Racenet et al. disclose that the arms (anchor “S”, fig. 7, [0121]) of the anvil buttress extend through the body portion “B” and out a first side of the anvil buttress (fig. 2).
Tarinelli Racenet et al. fail to disclose that the buttress further includes a base layer positioned on a second side of the anvil buttress, the arms of anvil buttress coupled to the base layer.
Prommersberger et al. (US Patent No. 8,062,330) disclose an anvil 204 (fig. 2B, col. 7, lines 51-54) and an anvil buttress wherein the multilayer buttress 350 (figs. 3A and 3B) further includes a base layer (buttress 350 may include multiple layers including a reinforcement layer 380, figs. 3A, 3B, and 4,  col. 6, lines 54-65).  Prommersberger et al. disclose that the reinforcement layer provides additional support to the multilayer buttress and assists in preventing tears during stapling (col. 2, lines 17-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. to further include a base layer positioned on a second side of the anvil buttress as taught by Prommersberger et al., to provide additional support to the multilayer buttress and assist in preventing tears during stapling, especially since Tarinelli Racenet et al. teach that multilayer buttresses may be included ([0150]).  Since the arms of the Tarinelli Racenet et al. device are coupled to the body “B” (figs. 2 and 5), the arms of the Tarinelli Racenet et al., as modified by Prommersberger et al. would also be coupled to the base layer because the base layer is coupled to the body “B”. 
With respect to claim 13, Tarinelli Racenet et al. disclose that the arms of the anvil buttress are stiffer than the body portion of the buttress.  Tarinelli Racenet et al. disclose that the arms (anchors “S”) may be wires, cables, fasteners, or tacks ([0118]), and that the body portion “B” may be formed of synthetic polyester ([0212]), and therefore the arms are considered to be stiffer than the body portion. 
  Tarinelli Racenet et al. fail to disclose that the base layer of the anvil buttress is stiffer than the body portion of the buttress.  
Prommersberger et al. disclose an anvil buttress in which the base layer is stiffer than the body portion of the buttress.  Prommersberger et al. disclose that the reinforcement layer 380 includes materials to add stiffness to the buttress (col. 7, lines 36-50), and therefore the base layer is considered to be stiffer than the body portion.  Prommersberger et al. disclose that the reinforcement layer provides additional support to the multilayer buttress and assists in preventing tears during stapling (col. 2, lines 17-34). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. to further include a base layer that is stiffer than the body portion as taught by Prommersberger et al., to provide additional support to the multilayer buttress and assist in preventing tears during stapling, especially since Tarinelli Racenet et al. teach that multilayer buttresses may be included ([0150]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hodgkinson et al. (US Patent Publ. No. 2014/0021242) disclose a buttress having arms extending into apertures in an anvil (figs. 5 and 6). 
	Olson (US Patent Publ. No. 2012/0074199) disclose an anvil buttress having resilient arms that may be separate from or integrally formed with the buttress (fig. 2, [0036]).
	Aronhalt et al. (US Patent No. 9,272,406) disclose an adjunct having arms (fig. 97).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linda J. Hodge/
Patent Examiner, Art Unit 3731
/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        28 April 2022